Citation Nr: 1426869	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to a service-connected disability.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral leg disorder, to include as secondary to a service-connected left ankle disability and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected left ankle disability and if so, whether service connection is warranted.

4.  Entitlement to an evaluation in excess of 20 percent for a left ankle disability.




REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before a Decision Review Office (DRO) in August 2011 and at a Board hearing in December 2012.  These transcripts are of record.  

The Board is reopening the claims of service connection for lumbar spine and bilateral leg disorders.  The reopened and remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for lumbar spine and bilateral leg disorders were denied in January 2004 and August 2007 rating decisions, respectively; the Veteran did not perfect an appeal.
2.  Evidence associated with the claims file since these rating decisions is new and material and raises a reasonable possibility of substantiating the claims of service connection.


CONCLUSION OF LAW

Evidence received since the January 2004 and August 2007 rating decisions that denied service connection for lumbar spine and bilateral leg disorders, which were the last final denials with respect to these issues, is new and material; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran sought service connection for lumbar spine and bilateral leg disorders which were denied in January 2004 and August 2007 rating decisions.  The Veteran did not complete an appeal for these decisions and they are final.  Evidence received since these final decisions, to include lay statements, testimony and medical opinions, is new and material.  The claims are reopened.  


ORDER

New and material evidence having been received, the claims of entitlement to service connection for lumbar spine and bilateral leg disorders are reopened; to this extent only, the appeals are granted.




REMAND

At his December 2012 Board hearing the Veteran testified that his left ankle disability had worsened since his previous VA examination.  On remand, a new examination should be scheduled.  The examiner should also offer an opinion as to whether the Veteran's lumbar spine disorder was caused or aggravated by his service-connected ankle disability.  

The nature and etiology of the Veteran's bilateral lower extremity neuropathy and leg disorders is unclear.  He has been diagnosed with both diabetic neuropathy as well as radiculopathy related to his lumbar spine disorder.  A new examination should be scheduled to determine the nature and etiology of any neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  After completing the above, schedule the Veteran for a VA examination to determine the severity of his service-connected left ankle disability and the etiology of his lumbar spine and leg disorders.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays.

The examiner must report the complete range of motion.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

a)  The examiner should also opine whether the Veteran has a lumbar spine disorder that is related to service, and

	i) Whether the Veteran's lumbar spine disorder was caused by his service-connected left ankle disorder and

	ii) Whether the Veteran's lumbar spine disorder was aggravated by his service-connected left ankle disorder.

b)  The examiner should also offer an opinion as to the etiology of the Veteran's neuropathy of the bilateral lower extremities.  

The examiner should review records diagnosing the Veteran with diabetic neuropathy as well as records diagnosing the Veteran with lumbar radiculopathy.

c)  The examiner should also offer an opinion as to whether the Veteran has a bilateral leg disorder, to include neuralgia.

d)  The examiner must also provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Ensure the report of the VA compensation examination reports addresses the requested criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


